DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “transceiver is deactivated for up to around 190 μs” is unclear, e.g. it is unclear whether the transceiver could be deactivated for 195 μs.
	Regarding claim 8, within the limitation reciting sequential steps, there are two steps labeled “iii).” This renders it unclear whether these steps happen simultaneously, or whether one happens before the other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (US 20150346332 A1; hereinafter “Taylor”).

Regarding claim 1,
	Taylor teaches:
A method of determining a carrier phase shift between a first transceiver and a second transceiver, each transceiver comprising a local oscillator for generating a carrier signal, the method comprising: 
the first transceiver (Fig. 1, element 102; [0063] – “each radio may transmit and receive wireless signals”)  generating and transmitting a first continuous wave carrier signal packet; (Fig. 1, element 106; [0016] – transmitting a first signal from an originator device to a transponder device, the first signal having a first carrier frequency;  [0053] – “Wireless signal 106 is transmitted, for example, from originator radio 102 to transponder radio 104”; [0054] – “Wireless signals 106 and 108 may contain data packets”)
the second transceiver (Fig. 1, element 104)  receiving the first continuous wave carrier signal packet; ([0053] – “Wireless signal 106 is transmitted, for example, from originator radio 102 to transponder radio 104”)
the second transceiver calculating a first phase correction ( [0068-69] – “carrier phase measurement, φ(t)”) based on a comparison between the received first continuous wave carrier signal packet and a local oscillator carrier signal at the second transceiver; (Eq. 13 – “phase offset at a transponder radio 104 and an originator radio 102”; [0059] – “The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio 102 and transponder radio 104 will function as the receiving radio of wireless signals 106 and 108”)
the second transceiver generating and transmitting a second continuous wave carrier signal packet; (Fig. 1; [0071] – “return signal 108 from the transponder radio 104 to the originator radio 102”)
the first transceiver receiving the second continuous wave carrier signal packet; (Fig. 1; [0071] – “return signal 108 from the transponder radio 104 to the originator radio 102”)
 the first transceiver calculating a second phase correction (Eq. 14 – “phase offset… for a signal transmitted from the transponder radio 104 to the originator 102”)  based on a comparison between the received second continuous wave carrier signal packet and a local oscillator signal at the first transceiver; and ([0059] – “The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio 102 and transponder radio 104 will function as the receiving radio of wireless signals 106 and 108”)
the first transceiver calculating the carrier phase shift from an average of the first and second phase corrections, ([0070] – “carrier phase offsets at originator radio 102 and transponder radio can be added together in terms of respective LO frequencies” Eqns. 27 and 28)
wherein the local oscillator of the first transceiver is deactivated after transmitting the first continuous wave carrier signal packet and reactivated before receiving the second continuous wave carrier signal packet. ([0088] – “This may occur, for example, when the local oscillator is not continuously generated throughout the round-trip measurement, if a local oscillator “lock” is released between transmission and reception of packets in a round-trip measurement, or for other reasons”)

Regarding claim 7,
Taylor teaches the invention as claimed and discussed above.
	Taylor further teaches:
A method of determining a distance between first and second transceivers, comprising: performing the method according to claim 1 with the first and second continuous wave carrier signal packets at a plurality of different frequencies; and ([0021] – “plurality of frequency differences between the carrier frequencies of the first plurality of signals and the carrier frequencies of the second plurality of signals”)
calculating the distance between the first and second transceivers from carrier phase shifts determined at each of the plurality of different frequencies. ([0021] – “plurality of relative distances may be calculated based on a plurality of carrier phases of a first plurality of signals transmitted from the originator device to the transponder device, a plurality of carrier phases of a second plurality of signals transmitted from the transponder device to the originator device, and a plurality of frequency differences between the carrier frequencies of the first plurality of signals and the carrier frequencies of the second plurality of signals”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and in view of Tarighat Mehrabani (US 20150103872 A1).

Regarding claim 2,
	Taylor teaches the invention as claimed and discussed above.

	Taylor does not teach:
The method of claim 1, wherein a phase tracking module in the first transceiver maintains phase coherence of the local oscillator when reactivated.

Tarighat Mehrabani teaches:
The method of claim 1, wherein a phase tracking module in the first transceiver maintains phase coherence of the local oscillator when reactivated. ([0035] – “efficient duty-cycling by allowing RF carrier generation modules (e.g., local oscillation module 274) to be switched off during OFF cycles while maintaining phase continuity between ON cycles”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 3,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not teach the additional limitations of claim 2.
Tarighat Mehrabani further teaches:
The method of claim 2 wherein the phase tracking module tracks the phase of the local oscillator before the local oscillator is deactivated, ([0047-48] – “measurements such as the arbitrary phase of the VCO 326 output can be taken at the start of each duty cycle (e.g., ON cycle) to determine any phase difference”) determines a phase value upon deactivation ([0035] – “Measurements can be taken in between the ON cycles to determine any phase difference”) and causes the local oscillator to settle to a phase value ([0035] – “The local oscillation module 274 can be switched on at the beginning of an ON cycle and lock/settle to a proper frequency”) dependent on the determined phase value after the local oscillator is reactivated. ([0035] – “the need of reacquiring the carrier phase and the sampling offset can be eliminated”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not teach the additional limitations of claim 4.
Tarighat Mehrabani further teaches:
The method of claim 3 wherein the first transceiver comprises a time to digital converter ([0047-48] – “TDC module 310”) configured to provide a measure of phase difference ([0047-48] – “converts the first time difference to a first corresponding phase value and the second time difference to a second corresponding phase value”) between a reference clock signal and the local oscillator signal after reactivation, ([0047-48] – “TDC module 310 is configured to determine first and second time differences between the carrier frequency signal and the reference frequency signal at respective clock edges of the reference frequency signal”) the second phase correction including the measured phase difference. ([0048] – “TDC module 310 then determines a phase difference between the first corresponding phase value and the second corresponding phase value. Once the phase difference is determined, the TDC module 310 can adjust the baseband signal with the phase difference”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not explicitly teach:
The method of claim 1 wherein the local oscillator of the first transceiver is deactivated for up to around 190 μs between transmitting the first continuous wave carrier signal packet and receiving the second continuous wave carrier signal packet. 

Tarighat Mehrabani teaches:
The method of claim 1 wherein the local oscillator of the first transceiver is deactivated for up to around 190 μs between transmitting the first continuous wave carrier signal packet and receiving the second continuous wave carrier signal packet. ([0018] – “a duty cycle of 10% can translate to a radio/analog/digital chain in a transceiver (e.g., wireless communication devices 122-132 of FIG. 1) being switched off for 90% of the usage time”; Therefore, when usage time / timer per tone is <211.11 μs, transceiver is deactivated for up to 190 μs. Compare to instant application specification pg. 11, last paragraph)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not explicitly teach:
The method of claim 1 wherein the first and second transceivers are configured to operate as Bluetooth transceivers, operating at a frequency range of between 2.4 and 2.4835 GHz. 

Tarighat Mehrabani further teaches:
The method of claim 1 wherein the first and second transceivers are configured to operate as Bluetooth transceivers, ([0027] – “processes outbound data 294 in accordance with a particular wireless communication standard (e.g., IEEE 802.11, Bluetooth”) (lined through limitation corresponds to element not taught by reference) 

Teaching in the prior art would have led one of ordinary skill to combine Tarighat Mehrabani’s known technique with Taylor’s known method to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Taylor teaches in the background section, para. 11, that it 2.4GHz is a relevant frequency in the field of endeavor (phase calculations for ranging between transceivers). Tarighat Mehrabani teaches an application of phase ranging between transceivers at para. 17 “access points are used for in-home or in-building wireless networks (e.g., IEEE 802.11, Bluetooth”; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Tarighat Mehrabani does not explicitly teach:
operating at a frequency range of between 2.4 and 2.4835 GHz.

	A modification of the combination of Taylor in view of Tarighat Mehbarani to operate at a frequency range between 2.4 and 2.4835 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a Bluetooth operating frequency; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Bluetooth operates at between 2.4 and 2.4835 GHz; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 8,
	Taylor teaches:
A first transceiver comprising: (Fig. 1, element 102)
A transmitter; (Fig. 1, element 102; [0063] – “each radio may transmit and receive wireless signals”)  
A receiver; (Fig. 1, element 102; [0063] – “each radio may transmit and receive wireless signals”)  
(lined through limitations correspond to elements not taught by reference) 

a local oscillator configured to generate a carrier signal ([0059] – “LO of originator radio 102 and transponder radio 104 can be used to generate the carrier frequency of the signals 106 and 108, respectively”) 
a phase tracking module ([0070] – “carrier phase offsets at originator radio 102 and transponder radio; Eqns. 27, 28)
i) generating and transmitting a first continuous wave carrier signal packet (Fig. 1, element 106; [0016] – transmitting a first signal from an originator device to a transponder device, the first signal having a first carrier frequency;  [0053] – “Wireless signal 106 is transmitted, for example, from originator radio 102 to transponder radio 104”; [0054] – “Wireless signals 106 and 108 may contain data packets”)
ii) deactivating the local oscillator ([0088] – “This may occur, for example, when the local oscillator is not continuously generated throughout the round-trip measurement, if a local oscillator “lock” is released between transmission and reception of packets in a round-trip measurement, or for other reasons”)

iii) receiving a second continuous wave carrier signal packet transmitted by the second transceiver; ([0053] – “Wireless signal 106 is transmitted, for example, from originator radio 102 to transponder radio 104”)
iv) calculating a second phase correction (Eq. 14 – “phase offset… for a signal transmitted from the transponder radio 104 to the originator 102”)  based on a comparison between the received second continuous wave carrier signal packet and a local oscillator signal at the first transceiver; and ([0059] – “The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio 102 and transponder radio 104 will function as the receiving radio of wireless signals 106 and 108”)
v) receiving a first phase correction from the second transceiver ( [0068-69] – “carrier phase measurement, φ(t)”)  based on a comparison between the first continuous wave carrier signal packet and a local oscillator carrier signal at the second transceiver; (Eq. 13 – “phase offset at a transponder radio 104 and an originator radio 102”; [0059] – “The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio 102 and transponder radio 104 will function as the receiving radio of wireless signals 106 and 108”) and 
vi) calculating the carrier phase shift from an average of the first and second phase corrections. ([0070] – “carrier phase offsets at originator radio 102 and transponder radio can be added together in terms of respective LO frequencies” Eqns. 27 and 28)

Taylor does not teach:
A switch arranged to selectively switch the transceiver between transmitting and receiving signals via a common antenna; 
a reference clock signal generator; 
a local oscillator configured to generate a carrier signal from a clock signal provided by the reference clock signal generator; and 
iii) reactivating the local oscillator 


Tarighat Mehrabani teaches:
A switch arranged to selectively switch the transceiver between transmitting and receiving signals via a common antenna; ([0024] – “Antenna 286 may be a single antenna that is shared by the transmit and receive paths as regulated by Tx/Rx switch module 273”)
a reference clock signal generator; ([0013] – “crystal oscillator (sometimes referred to as a reference clock generator”)
a local oscillator configured to generate a carrier signal from a clock signal provided by the reference clock signal generator; and ([0041] – “PLL 308 receives a reference frequency signal from the reference clock generator 332 and outputs a carrier frequency signal (e.g., a local oscillator signal for mixing with the I and Q component signals)”)
a phase tracking module arranged to maintain phase coherence of the local oscillator upon reactivating the local oscillator after deactivation, wherein the first transceiver is configured to determine a carrier phase shift of signals sent between the first and a second transceiver by the sequential steps of: ([0035] – “efficient duty-cycling by allowing RF carrier generation modules (e.g., local oscillation module 274) to be switched off during OFF cycles while maintaining phase continuity between ON cycles”)
ii) deactivating the local oscillator 
iii) reactivating the local oscillator ([0035] – “efficient duty-cycling by allowing RF carrier generation modules (e.g., local oscillation module 274) to be switched off during OFF cycles while maintaining phase continuity between ON cycles”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 9,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not teach the additional limitations of claim 8.
Tarighat Mehrabani further teaches:
The first transceiver of claim 8, wherein the phase tracking module is configured to track the phase of the local oscillator signal before the local oscillator is deactivated, ([0047-48] – “measurements such as the arbitrary phase of the VCO 326 output can be taken at the start of each duty cycle (e.g., ON cycle) to determine any phase difference”)  determine a phase value upon deactivation ([0035] – “Measurements can be taken in between the ON cycles to determine any phase difference”)  and cause the local oscillator to settle to a phase value ([0035] – “The local oscillation module 274 can be switched on at the beginning of an ON cycle and lock/settle to a proper frequency”) dependent on the determined phase value after the local oscillator is reactivated. ([0035] – “the need of reacquiring the carrier phase and the sampling offset can be eliminated”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Taylor in view of Tarighat Mehrabani teaches the invention as claimed and discussed above.
Taylor does not teach the additional limitations of claim 8.
Tarighat Mehrabani further teaches:
The first transceiver of claim 8 wherein the first transceiver comprises a time to digital converter ([0047-48] – “TDC module 310”) configured to provide a measure of phase difference ([0047-48] – “converts the first time difference to a first corresponding phase value and the second time difference to a second corresponding phase value”) between a reference clock signal and the local oscillator signal after reactivation of the local oscillator, ([0047-48] – “TDC module 310 is configured to determine first and second time differences between the carrier frequency signal and the reference frequency signal at respective clock edges of the reference frequency signal”)  the second phase correction including the measured phase difference. ([0048] – “TDC module 310 then determines a phase difference between the first corresponding phase value and the second corresponding phase value. Once the phase difference is determined, the TDC module 310 can adjust the baseband signal with the phase difference”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tarighat Mehrabani’s known technique to Taylor’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Taylor teaches a base method of determining distance by carrier phase calculations. Taylor further teaches that phase ambiguity may occur when LO is turned off between transmission and reception; (2) Tarighat Mehrabani teaches a specific technique of maintaining phase continuity while turning off LO between transmission and reception; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with reduced power requirements and improved phase continuity; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648